Citation Nr: 1811305	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 18, 2013 for the grant of special monthly pension based on the need of aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to special monthly pension based on the need of aid and attendance of another person, effective April 18, 2013, finding that clear and unmistakable error had existed in a prior rating decision in October 2012, which denied the claim.  Jurisdiction presently resides with the RO in Columbia, South Carolina.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.


FINDING OF FACT

The record shows that the Veteran needed help bathing, eating, and dressing due to weakness of the upper extremities as early as November 13, 2012, but no earlier.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension benefits based on the need for aid and attendance of another person have been met, effective November 13, 2012, but no earlier.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352, 3.400, 3.401(a)(1) (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met. By correspondence dated in October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and private treatment records.  

The Veteran underwent VA aid and attendance examinations in November 2011, November 2012, and April 2013.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

The Veteran offered personal testimony at a November 2016 Board hearing.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994.  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

In light of the above, the Board finds that the duties to notify and assist the Veteran have been satisfied, and the Board will now consider the Veteran's claim on the merits. 

II.  Effective Date for Special Monthly Pension

The Veteran originally submitted his claim for entitlement to special monthly pension in October 2011.  After undergoing a VA aid and attendance examination in November 2011, the RO denied the Veteran's claim in October 2012.  The claim was reconsidered in August 2013 after the Veteran underwent additional aid and attendance examinations in November 2012 and April 2013, but the claim was denied again.  

In a January 2014 rating decision, however, the RO determined that the August 2013 rating decision was clearly and unmistakably erroneous, as the April 2013 aid and attendance examination showed that the Veteran required the assistance of another person to attend to activities of daily living.  Thus, special monthly pension based on the need of aid and attendance of another person was granted, effective April 18, 2013, the date of the aid and attendance examination.  

The Veteran appealed the effective date for the assignment of aid and attendance.  He testified that he started needing the level of care where he could not feed or dress himself in about 2011.  See September 2016 Board hearing transcript, p. 11.

The effective date regulation, 38 C.F.R. § 3.401(a)(1), provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

Under 38 U.S.C. § 1521, a veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability or disabilities that are not the result of the veteran's willful misconduct is to receive VA pension.  38 U.S.C. § 1521(a).  Additionally, 38 U.S.C. § 1521 provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran (1) is in need of regular aid and attendance, or (2) has a disability rated as permanent and total and either has an additional disability or disabilities ratable at 60 percent, or is permanently housebound.  38 U.S.C. § 1521(d), (e); see also 38 C.F.R. § 3.351(a)-(d). 

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  Rather, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

The Board also highlights that the performance of the necessary aid and attendance service by a relative of the beneficiary, or other member of his or her household will not prevent the granting of the additional special monthly pension allowance.  See 38 C.F.R. § 3.352(c) . 

In addressing this matter, while the award of special monthly pension based on the need of aid and attendance of another person was based on the date of an April 2013 aid and attendance examination, the record shows the Veteran had previously undergone a VA aid and attendance examination in November 13, 2012, which demonstrated that he needed the assistance of another person to attend to activities of daily living.  

The November 13, 2012 VA aid and attendance examination notes that the Veteran had diagnoses including diabetic neuropathy in both hands, which made him unable to bathe, feed self, or button clothing without assistance.  He also reported that he was unable to open bottles or apply any pressure to hands without experiencing pain.  He noted that his wife performed these activities.  He also reported that his feet were always tender due to pain and that he had frequent falls due to unsteady balance and used a walker when he went outside.  He indicated that he was incontinent of urine and bowel, and often had accidents on the way to the bathroom.  He also reported that he frequently experienced dizziness and had blackouts after getting dizzy.  

The record shows that the Veteran needed help bathing, eating, and dressing due to weakness of the upper extremities as early as November 13, 2012.  Thus, based on the circumstances of this case, the effective date for special monthly pension is November 13, 2012.  See 38 C.F.R. § 3.401(a)(1).   

Entitlement to special monthly pension is not warranted prior to this date, as a November 2011 aid and attendance examination noted that the Veteran could perform all functions of self-care.  The Veteran originally filed his claim in October 2011 and the claim remained pending after it was originally denied in October 2012 based on the receipt of new and material evidence within one year of the rating decision (i.e., the November 2012 VA aid and attendance examination).  See 38 C.F.R. § 3.156(b).  Nonetheless, the regulation for effective dates states that the effective date is the date of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.401(a)(1).  Entitlement to special monthly pension based on aid and attendance did not arise until the VA aid and attendance examination in November 2012.  Therefore, the Veteran's claim for an earlier effective date for the grant of entitlement to special monthly pension is granted, effective November 13, 2012, but no earlier.  



ORDER

Entitlement to an effective date of November 13, 2012, but no earlier, for the grant of special monthly pension based on the need of aid and attendance of another person, is granted, subject to the rules governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


